Citation Nr: 0724100	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-13 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for Darier's 
disease/keratosis follicularis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1965 to 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

In this case, a March 2005 VA therapy record indicates a 
diagnosis, by a VA psychiatrist, of neuropsychiatric sequelae 
secondary to the veteran's service-connected Darier's 
disease/keratosis follicularis.  Although acquired mental 
conditions have previously been denied service connection, 
there is no indication that the RO has considered this theory 
of entitlement or has considered this medical professional's 
opinion.  Therefore, this issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

The veteran's Darier's disease/keratosis follicularis during 
flare-ups is manifested by constant itching, fishy odors, 
pustular lesions, brown papules, and red scaling papules that 
require intermittent systemic medication for a total duration 
of six weeks or more, but not constantly, during the past 12- 
month periods.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for 
Darier's disease/keratosis follicularis have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.21, 4.118, Diagnostic 
Code 7824(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1). 

On March 3, 2006, a decision was entered by the United States 
Court of Appeals for Veterans Claims (Court) in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran's status; 2) existence of disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that the VCAA notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO sent a letter to the veteran in April 
2005 that informed the veteran what he needed to substantiate 
his claim for an increased rating.  This letter asked him to 
submit certain information, and informed him of VA's 
responsibility concerning obtaining evidence to substantiate 
his claim.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
VA would be obtaining, and asked the veteran to send to VA 
any information in his possession pertaining to his claim.  
The letter also explained that VA would make reasonable 
efforts to help him get evidence such as medical records, but 
that he was responsible for providing sufficient information 
and authorization for VA to request such records not 
previously obtained.  In addition, a July 2006 letter 
provided the veteran with notice compliant with 
Dingess/Hartman.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim on appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim. That was accomplished in this 
case, as the April 2005 letter was sent to the veteran prior 
to the issuance of the September 2005 rating decision.  
However, the veteran did not receive notice of the effective 
date element until after the September 2005 decision on 
appeal, thus the Board finds that a timing error has occurred 
as to this element.  In the discussion below, the Board has 
granted an increased rating to 30 percent for the service-
connected skin disorder.  The agency of original jurisdiction 
will be responsible for addressing any VCAA notice defect 
with respect to the effective date element when effectuating 
the award.  Therefore, the Board finds that the veteran has 
not been prejudiced in the Board's favorable adjudication of 
his appeal.  

With respect to VA's duty to assist the veteran, the Board 
finds that all necessary development on the claim has been 
accomplished. The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim; as a result of 
these efforts VA medical records have been associated with 
the record.  In April 2005, the veteran was afforded a VA 
examination in connection with his claim, the report of which 
is of record.  He and his representative have submitted 
statements in support of his claim.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, that has not been obtained.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
claim on appeal. 

II.  Analysis

The veteran contends that his service-connected Darier's 
disease/keratosis follicularis is more severe than the 
current 10 percent disability rating reflects. 

Disability evaluations are determined by comparing a  
veteran's present symptomatology with criteria set forth in  
the VA's Schedule for Rating Disabilities, which is based on  
average impairment in earning capacity.  38 U.S.C.A. § 1155;  
38 C.F.R. Part 4.  When a question arises as to which of two  
ratings apply under a particular diagnostic code, the higher  
evaluation is assigned if the disability more closely  
approximates the criteria for the higher rating.  38 C.F.R.  
§ 4.7.  After careful consideration of the evidence, any  
reasonable doubt remaining is resolved in favor of the  
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1;  
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the  
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies. 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.
 
In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history. 38 C.F.R. 
§§ 4.1, 4.2 (2006).

Historically, in a September 1998 rating decision, the RO 
granted service connection and assigned a noncompensable 
rating for keratosis follicularis (claimed as Darier's 
disease), effective April 28, 1998.  By an October 1998 
rating decision, the RO increased the rating to 10 percent, 
effective April 28, 1998.  (This rating decision revised the 
September 1998 decision pursuant to 38 C.F.R. § 3.105(b)).  
In January 2005, the veteran's representative, on behalf of 
the veteran, filed a claim for an increased rating for his 
service-connected skin disability.  In the September 2005 
rating decision currently on appeal, the RO continued the 10 
percent rating pursuant to 38 C.F.R. § 4.118,  Diagnostic 
Code 7824 (2006) for diseases of keratinization (including 
icthyoses, Darier's disease, and palmoplantar keratoderma)

Under Diagnostic Code (DC) 7824,  a 10 percent rating is 
warranted with localized or episodic cutaneous involvement 
and intermittent systemic medication, such as 
immunosuppressive retinoids, are required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is assigned with either 
generalized cutaneous involvement or systemic manifestations, 
and; intermittent systemic medication, such as 
immunosuppressive retinoids, are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.
A 60 percent rating requires either generalized cutaneous 
involvement or systemic manifestations, and; constant or 
near-constant systemic medication, such as immunosuppressive 
retinoids, are required during the past 12-month period.  38 
C.F.R. § 4.118, Diagnostic Code 7824 (2006).

The Board is aware of the Court's decision in Ardison v.  
Brown, 6 Vet. App. 405, 408 (1994), a case which, like this 
one, concerned the evaluation of a service-connected disorder 
which fluctuated in its degree of disability, that is, a skin  
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  The Court remanded that 
case for the VA to schedule the veteran for an  examination 
during an "active" stage or during an outbreak of the skin 
disorder.  Ardison, at 408; see also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992) (holding that "it is the frequency 
and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be 
addressed.")  Thus, the frequency, duration, and outbreaks of 
skin disease exacerbations must be addressed and the skin 
disorder should be considered, whenever possible, at a time 
when it is most disabling.  In this case, as will be 
discussed below, there are VA outpatient records spanning the 
past 4 years, showing the fluctuations in reoccurrence and 
the various degree of severity of the veteran's skin 
disability during several active stages.  Furthermore, an 
April 2005 VA examination was performed during one of the 
veteran's active outbreaks.  Therefore, taking into 
consideration that there is significant medical evidence 
showing the veteran's skin disability was examined during 
various active stages, the Board finds that the evidence of 
record is sufficient to rate the disability under appeal.  

A May 2003 VA dermatology record reflects that the veteran 
used Triamcinolone ointment, a topical steroid, on an as 
needed basis.  He complained of a fishy odor from lesions 
behind his ears and bouts of pruritus (itching).  On 
examination, the areas of involvement were found behind both 
ears, on his neck, and on his scalp, which were erythematous 
and scaly.  He also had an erythematous popular eruption on 
his trunk.  The assessment was Darier's disease.  The veteran 
was given Hibiclens wash to keep bacterial counts down behind 
his ears, Synalar scalp solution, and Atarax 25 mg, as 
needed.  In July 2003, the veteran returned with complaints 
of itching, scaling, and burning - stating he had no 
improvement since using the fluocinolone scalp solution.  
Examination revealed scattered areas of red scaling papules 
with the scalp and nuchal region most affected.  He had mild 
involvement of the bilateral wrists and inframammary regions.  
Coal tar shampoo was ordered and he was to continue keeping 
the areas clean with Chlorhexidine soap.  The physician 
stated that multiple corticosteroids were tried in the past 
without success, so he prescribed Protopic ointment to be 
applied to the lesions. 

In August 2003, the veteran continued to complain that he was 
not improving.  On examination, he had multiple erythematous 
papules over his scalp, along his hairline, behind his ears, 
inside his ears, downs his neck, and on his back.  He had 
some brown papules over his neck and one area behind his left 
ear that appeared slightly macerated. He was assessed with 
Darier's disease. The examiner noted his concern about 
prescribing systemic retinoids due to the veteran's obesity 
and the effect on his lipid profile, so he continued the 
veteran on Chlorhexidiene soap, Triamcinolone, and Synalar 
solution.  He discontinued Protopic and issued a new 
prescription for Doxycycline, to prevent secondary 
infections.  In November 2003, the veteran complained of ice 
cold chills, but there was no explanation for what caused 
them.  Physical examination revealed multiple papules over 
his scalp, along his hairline, and behind his ears. There was 
no erythema or signs of infection.  He had some brown papules 
over his neck.  His chest, legs, and arms were relatively 
spared.  The assessment was Darier's disease.  

A March 2004 VA dermatology record reflects that the veteran 
continued on the same medications, to include a daily steroid 
and Atarax for itching.  On examination, he had 
hyperkeratosis behind his ears,  on his posterior neck, and 
some in his scalp.  He had multiple brown papules on his 
abdomen.  The plan was to continue with topical steroids.  A 
July 2004 VA dermatology record reflects that the veteran's 
Darier's disease/keratosis follicularis was relatively well 
controlled by the prescribed medications and the veteran had 
no complaints.  On examination, the veteran only had mild 
hyperkeratotic papules with some scaling on both bilateral 
postauricular regions.  

It was not until a November 2004 VA dermatology report, that 
a physical examination revealed active multiple confluent, 
pinkish papules present in the post auricular areas in the 
scalp.  Also, his left flank, slightly underneath the left 
breast, consisted of confluent pink papules in the plaques.  
The assessment was Darier's disease. 

In a January 2005 VA therapy record, the veteran's 
psychiatrist observed that his Darier's lesions were quite 
pronounced, distributed over his forehead and his scalp.  

A February 2005 VA primary care record reflects that the 
veteran resumed taking Atarax for itching.  He complained of 
dry eyes and wondered if any of the creams he used for his 
Darier's disease were affecting his eyes.  The examiner noted 
some corneal injection/reddened appearance and the veteran 
had admitted to rubbing his eyes.  He was provided with 
artificial tears for symptom management.

In a March 2005 VA therapy record, the VA psychiatrist 
observed that the veteran's skin disease remained flared and 
he had areas of dramatic erythematous pustular lesions 
distributed over the area anterior to his axilla and 
underneath his breast bilaterally.  The diagnosis was 
Darier's disease with neuropsychiatric sequelae. 

An April 2005 VA skin disease examination report notes that 
the examiner  reviewed the claims file, to include prior VA 
treatment records.  Previous treatment with Accutane had 
provided the veteran with good relief, but it was 
discontinued secondary to lipid profile elevations.  The 
veteran stated that his service-connected skin condition was 
constantly present, but waxes and wanes over the course of a 
year.  He used Chlorhexidiene soap, Triamcinolone cream, and 
Synalar solution.  The veteran described associated itching 
and burning after application of topical solutions.  He 
denied light therapy, fevers and weight loss.  The veteran 
indicated that his skin disability generally flares up 3-4 
times per year with scabs and crusting and that these flare 
ups generally last for several weeks.  When his skin 
condition clears up, he stops his medication until the next 
flare up.  The veteran also complained of burning, itching 
eyes.  On physical examination, his nail beds were flat with 
some pink striae and notching.  He has 2 large areas that 
were affected under each breast, under the right breast the 
area was 18 centimeters wide by 6 centimeters long and under 
the left breast the area was 20 centimeters wide by 10 
centimeters long, with tiny 1-2 millimeter papules in various 
stages of healing, several with tiny dried scabs.  He has 2-3 
tiny 1-2 millimeter scabbed papules in the midabdominal area.  
The veteran has hyperkeratosis in the postauricular area with 
thickened, bumpy skin. There was no crusting at present.  He 
has dark pink areas in the temporal area, about 2 to 3 
centimeters into the scalp and sideburn areas with some 
scaling and several tiny 1 millimeter papules with scabs.  
His constant itching has been reduced by 50 percent by using 
Atarax.  The veteran stated that he still has occasional icy 
cold chills that he related to his skin condition.  
Photographs were taken and included with the report.  The 
diagnosis was Darier's disease/keratosis folicularis.  The 
examiner opined that total area of skin affected is 7 
percent, the area of exposed skin is 2 percent, and the area 
of unexposed skin is 5 percent.  

In a letter dated May 2005, the veteran stated that his skin 
disease itched and burned him around his forehead, face, 
scalp, ears, and chest area.  He asserted that the salves and 
ointment were not working anymore.  He furthered that his 
disability becomes worse at different times of the year, 
where his back and arms would also break out.  He continued 
to complain of ice cold chills for the past three years, 
which he related to his skin disease. He furthered that his 
life had become a "living hell," essentially due to his 
service-connected skin disability.

In a May 2005 VA therapy record, the veteran's psychiatrist 
reported that his skin lesions had worsened resulting in a 
significant amount of emotional and physical distress.  He 
was very self conscious of the lesions and of the foul smell 
that came from the area, particularly around his ears and 
face.  During a therapy session later that month, the 
psychiatrist noted that the veteran had not been doing well 
with the warmer weather and had an exacerbation of his skin 
lesions.  He stated they were burning and more painful.  He 
had constant pruritus from the lesions and had to take an 
antihistamine.  In turn, he reported that he had dry eyes.  
His sleep remained disrupted due to the discomfort of his 
skin lesions.
 
A May 2005 VA dermatology record reflects that the veteran 
was having a flare up. He felt that the ointments were not 
working anymore and wanted something else.  He complained 
that his eyes were very dry and his vision blurred even with 
artificial tears.  He was currently using Triamcinolone, 
Atarax tablets, coal tar shampoo, and Chlorhexidine wash.  On 
physical examination, his post auricular areas had fissuring.  
His scalp had multiple confluent, pinkish papules present.  
His left flank, slightly underneath the left breast, there 
was confluent pink papules in the plaques.  His current 
medication was continued and a new medication, Elidel, for 
his face and ears was added.  

A July 2005 VA dermatology record reflects that the veteran 
reported relief with Elidel.  He continued to complain of dry 
eyes and blurred vision.  Examination revealed the same 
findings as those from May 2005.  The assessment was Darier's 
disease.  The plan was to stop the Elidel, with no 
explanation, but to continue all other medications. 

A July 2005 VA ophthalmology record notes the veteran's 
history of Darier's disease and his recent increased skin 
disease manifestations, to include increased inching.  The 
examiner noted that the veteran increased his hydroxyzine 
usage because of the increased itching and then noticed a 
correlating increase in dry eyes.  He has a history of 
macular changes and has noticed decreased vision when he has 
these episodes of pain and irritation from the dryness.  The 
assessment was dry eyes/blepharitis.  The plan was to 
increase artificial tears and use warm compresses.  

In a September 2005 VA therapy record, the veteran's 
psychiatrist noted a recent exacerbation of the veteran's 
Darier's disease with the anterior portion of his thorax 
being inflamed and "like raw hamburger."  The psychiatrist 
performed a physical examination and reported that there 
remained a patch of erythematous, "angry looking" skin 
overlying his left lateral chest wall that was surrounded by 
hyperpigmented and swollen skin.  The diagnosis was mood 
disorder secondary to medical condition (Darier's disease); 
rule out neuropsychiatric sequelae of Darier's disease.

A November 2005 VA dermatology record indicates that without 
Elidel, the veteran was no longer having relief.  He 
complained of ice, cold chills for the past three weeks that 
he believed were related to his service-connected skin 
disease.  On examination, the post auricular areas no longer 
had fissuring.  There were no papules present in his scalp.  
On his lower chest and upper abdomen, he had tan-pink papules 
confluent, left greater than right.  His left flank, slightly 
underneath the left breast, there were confluent pink papules 
in the plagues.  His face, back, arms, and legs were clear.  
The veteran was to continue to use Triamcinolone cream, 
Atarax tablets, coal tar shampoo, and the Chlorhexidine wash. 

In a November 2005 therapy record, the veteran's psychiatrist 
noted that she offered a course of tricyclic antidepressant's 
(TCA's) to help with the pruritus from his skin disease that 
was currently flared. The psychiatrist noted that the veteran 
showed her his thorax with the entire left side of his chest 
wall being inflamed and raw from his Darier's lesion.  The 
veteran was prescribed Nortriptyline.  In December 2005, the 
veteran reported a slight benefit from the TCA in terms of 
his mood and sleep only.  The psychiatrist diagnosed Darier's 
disease with neuropsychiatric sequelae.  

A January 2006 VA dermatology record shows that the veteran 
was currently using Triamcinolone, Chlorhexidene, and Atarax 
tablets.  He continued to complain of ice, cold chills for 
the past three weeks.  On examination, his post auricular 
areas had tan-pink, 1-3 millimeter papules without fissuring.  
In his scalp, on the right parietal area, papules were 
present.  On the lower chest and upper abdomen, he had tan-
pink papules confluent plaques under each breast.   The face, 
back, arms, and legs were clear.  The diagnosis was Darier's 
disease.

Having carefully considered the veteran's contentions, in 
light of the evidence of record and the above criteria, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that a 30 percent, but no higher rating, is 
warranted for the veteran's skin disability.

In this regard, the Board finds that the current 10 percent 
rating is inadequate to compensate the veteran for the degree 
of disability of his service-connected Darier's 
disease/keratosis follicularis.  The veteran's service-
connected skin disability results in generalized cutaneous 
involvement.  In this regard, the skin condition causes 
burning, constant itching, cold chills, and foul smells 
around his forehead, face, scalp, ears, chest and breast 
areas.  The medical evidence reflects the manifestations of 
lesions, multiple papules, confluent plaques, inflamed and 
"raw" skin, and hyperkeratosis in the postauricular area 
with thickened, bumpy skin.  The veteran is competent to 
report his symptoms and state the frequency and duration of 
his outbreaks and the Board finds the veteran credible.  
Furthermore, in addition to VA dermatology records and a VA 
examination report providing findings supporting the 
veteran's contentions, his VA psychiatrist has consistently 
reported from September 2005 to February 2006 her 
observations, to include the appearance and virulence of the 
veteran's service-connected skin disability.  

The evidence shows that the veteran primarily takes topical 
medication to treat his disorder.  He, for the most part, has 
not been shown to take systemic medication for a period of 6 
weeks or more during a 12 month period.  The Board, however, 
observes that systemic medication was required, but that the 
veteran was not able to take such medication due to their 
adverse health consequences.  The Board notes that a 
physician wanted to prescribe the veteran with systemic 
retinoids, but did not do so based on the veteran's obesity 
and the effect that it would have on his lipid profile.  An 
April 2005 VA examination report reveals that the veteran was 
prescribed a systemic medication, Accutane, and that he had 
good relief.  It was reported that this medication was 
discontinued secondary to lipid profile elevation.  The 
evidence shows that intermittent systemic medication is 
required, but that it is not given based on health 
consequences.  In order to receive the next higher rating of 
30 percent, the next question that needs to be addressed is 
whether systemic medication is required for a total duration 
of 6 weeks or more.  While the record does not clearly 
address this, the Board notes that the record is replete with 
flare-ups of his skin disorder and that it is feasible that 
systemic medication would be used for a total duration of 6 
weeks or more during a 12 month period.  Given these 
circumstances, the Board finds that the requirement for a 30 
percent rating under Diagnostic Code 7824 is warranted.

However, the records do not reflect that the veteran has 
required constant systemic medication during the past twelve 
months, nor has the veteran made such assertions.  In fact, 
the veteran has stated that when the flare-ups end, he 
discontinues the medication.  Therefore, the next higher 
rating of 60 percent under Diagnostic Code 7825 is not 
warranted.  The Board has also considered rating the 
veteran's service-connected Darier's disease/keratosis 
follicularis under a different Diagnostic Code, but finds 
none that may be assigned on the facts of record or which 
would avail the veteran of a higher disability rating.  

In this regard, Diagnostic Codes pertaining to scars, 
disfigurement, etc., are not for application, because, as 
described above, the veteran's disability picture is one of 
constant itching and skin manifestations, other than 
scarring.  Therefore, ratings under Diagnostic Codes 7800, 
7801, and 7805 are not appropriate.  Diagnostic Codes 7802, 
7803, and 7804 only allow a maximum rating of 10 percent.  
The criteria for a higher 60 percent rating under Diagnostic 
Codes 7806, 7815, 7816, and 7822 either requires more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected (however, the April 2005 examiner found 
only  7 percent of the entire body and 2 percent of exposed 
area were affected); or the remaining language under these 
codes for a 60 percent rating is comparable to language for 
the veteran's current Diagnostic Code 7824 (constant systemic 
therapy - which there is a lack of objective evidence).  
Lastly, the requirements for a higher 60 percent rating under 
Diagnostic Codes 7825, 7826, and 7827, require recurrent 
debilitating episodes occurring at least four times during 
the past 12 months period despite continuous 
immunosuppressive therapy.   There is no evidence that the 
veteran's outbreaks have been debilitating or that he 
received continuous immunosuppressive therapy.  

In sum, the veteran's service-connected Darier's 
disease/keratosis follicularis, considered in light of the 
evidence of record regarding symptoms, examination findings, 
and his prescribed medications, does not satisfy any of the 
criteria for a rating greater than 30 percent.  

Finally, the Board finds that there is no showing that the 
veteran's Darier's disease/keratosis follicularis reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2006). 
This disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards. Hence, the 
Board finds that the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER


A 30 percent rating is granted for Darier's disease/keratosis 
follicularis, subject to the laws and regulations governing 
the award of monetary benefits.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


